DETAILED ACTION
 				Notice of Pre-AIA  or AIA  Status  	The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims

 	Claims 1, 4-7, 9-15, 17-19, and 23-26, with -claims 1, 4-7, 9-11, 13, 15, and 17-18 amended; claims 2, 3, 8, 16; and 20-22 canceled, and new claims 23-26 added. 
 	The rejection of claim 8 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form, is withdrawn in view of the cancelation of claim 8.

Response to Arguments
 	Applicants’ 7/12/22 claim amendments and arguments have been fully considered, but are not found persuasive, and/or where the claim amendments necessitated new grounds of rejection, as presented below.

 	As to claim 1, Applicants assert on page 7 that Axelsson does not teach that the porous structure is rigid.  Applicants argue that  [0027] teaches that the porous structure may be a sponge. 	This is not persuasive, as [0027] was not cited in the rejection, but [0075] was cited, which teaches that any part of the implant can be made of rigid plastic or titanium, which is necessarily providing a rigid structure.

 	As to claim 1, Applicants assert on page 8 that Axelsson does not specifically teach that the thickness of any portion the porous structure has a thickness less than or equal to.500 micrometers OR wherein the maximum diameter of any opening is 500 micrometers.  	This is not persuasive, as first the elements are recited in the alternative, so that only of the elements need to be not obvious over the teachings of Axelsson.  Also, as presented in the prior and current rejection, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the recited dimensions of the porous structure, and one of skill would have been motivated to do so, in order to provide dimensions of the porous structure of the implant are optimized and selected prior to the implantation surgery to best suit the patient; and in order to provide dimensions of the porous structure of the ingrowth means, as the channels or passageways of the ingrowth means, in any size or shape, or in any combinations of sizes or shapes, to optimize tissue ingrowth of tissue into the device as desired; and since such dimensions are known in the art and since optimizing dimensions depending on their intended use is within the skill of those skilled in the art; and where the device of Axelsson has the same purpose, function, and structure, in the same field of endeavor, as claimed.  MPEP 2144.05(IV)(A). Axelsson 

 	Applicants argue the same limitations for the remaining claims as presented above.

		 		Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
 	Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


 	Claims 14 and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   	Claims 14 and 19 (depending from claims 1 and 15) do not add any new limitation already present in claim 1, where claim 1 has been amended (necessitating new grounds of rejection) to recite that the implant is a percutaneous ostomy implant necessarily implantable into the abdominal wall of a patient.  Appropriate correction is required.

				Claim Rejections - 35 USC § 103 	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 	(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for ‘establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
 	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
  	Claims 1, 4-7, 9-15, 17-19, and 23-26 are rejected under 35 USC 103(a) as being unpatentable over Axelsson (US 2009/0192464 A1). 

	Axelsson teaches a percutaneous implant as the same type of implant with the same elements and features as claimed [0001],ll.1-13], including an internal section 33b and an exterior section 33a with a porous surface 42 on an inner circumference thereof Fig. 7-8 [0066]-[0068], for the same purpose and function, as a percutaneous ostomy forming implant and its use for forming an ostomy in the abdominal wall of a patient.  
 	As to claims 1, 10, 14-15, and 19, Axelsson teaches:  (as per claims 1, 14, and 19): 	a percutaneous implant 43 (Fig. 6-8 [0066] to [0070], as a percutaneous implant for the abdominal wall Abstract,ll.1-3; [0011],ll.2-5); comprising:

    PNG
    media_image1.png
    373
    609
    media_image1.png
    Greyscale

 	a tubular interior section 33b (Fig. 7-8 [0066],ll.4-14; [0067],ll.5-17) for implantation into a patient ([0017],ll.4-10); and 
 	an exterior section 33a (Fig. 6-8 [0066],ll.3-6) connected to the interior section 33b (Fig.7-8;[0066],ll.3-5); and having:  		an inner portion defining an interior circumference (Fig.6-8) ([0066]-[0068]);  		an outer portion surrounding the inner portion defining an outer circumference (Fig. 6-8) ([0066]-[0068]); and 		a surface of the inner circumference of the exterior section 33a (Fig.6-8) comprising: a rigid [rigid plastics and/or titanium, [0075],ll.1-2] three-dimensional porous structure (as including openings 42 Fig.6-8 and forming ingrowth means 35 [0068],ll.1-5 at an inner circumference thereof [0066],ll.9-10 thereof 33a Fig. 7-8);  	wherein the porous structure is porous in multiple directions (where hexagonal openings 42 forming part of porous structure can alternatively be provided as netting, mesh or maze, with openings, channels, and/or passageways and provided around the circumference of the exterior section, thus necessarily extending in multiple directions  Fig.7-8; [0066]-[0068];[0027],ll.2-4); and 	(as per claims 10 and 15, and 20): wherein the porous structure has an irregular structure [laser cut hexagonal openings 42 Fig.6-8, [0068],ll.1-5; and/or alternatively provided as netting, mesh or maze, with openings, channels, and/or passageways [0027],ll.2-4; necessarily forming an irregular structure according to broadest reasonable interpretation (BRI)];	 	in order to provide ingrowth of tissue into the porous structure as the ingrowth means for strong attachment between implant, abdominal wall, and body duct wall [0027],ll.4-8]. 	Axelsson  also teaches the same type of implant with the same elements and features in the same field of endeavor with the same general dimensions as claimed, as presented above, as a percutaneous ostomy forming implant and its use for forming an ostomy in the abdominal wall of a patient [0001],ll.1-13.  Axelsson  also teaches that configuration and dimensions of the porous structure of the implant are optimized and selected prior to the implantation surgery to best suit the patient [0039],ll.1-8.  Axelsson further teaches that the dimensions of the porous structure of the ingrowth means, as the channels or passageways of the ingrowth means are provided in any size or shape, or in any combinations of sizes or shapes, in order to optimize tissue ingrowth into the device as desired [0073],ll.1-14]. 	Axelsson does not specifically teach that the thickness of a member forming the porous structure is less than or equal to 500 μm,; and/or wherein the maximum diameter of any opening in the porous structure is 500 μm. 	However, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the recited dimensions of the porous structure, and one of skill would have been motivated to do so, in order to provide dimensions of the porous structure of the implant are optimized and selected prior to the implantation surgery to best suit the patient; and in order to provide dimensions of the porous structure of the ingrowth means, as the channels or passageways of the ingrowth means, in any size or shape, or in any combinations of sizes or shapes, to optimize tissue ingrowth of tissue into the device as desired; and since such dimensions are known in the art and since optimizing dimensions depending on their intended use is within the skill of those skilled in the art; and where the device of Axelsson has the same purpose, function, and structure, in the same field of endeavor, as claimed.  MPEP 2144.05(IV)(A).	Axelsson also does not teach all of the elements and features in the same embodiment, that the porous structure is porous in multiple directions, where the hexagonal openings 42 as the porous structure in the embodiment of Fig.6-8 can alternatively be provided as netting, mesh or maze, with openings, channels, and/or passageways [0027],ll.2-4. 	However, Axelsson teaches that the disclosure is not limited to the specific embodiments and that various features and structural characteristics can be combined into further embodiments within the scope of the disclosure [0086],ll.1-3], such that it would be obvious to one of ordinary skill in the art at the time of the invention to provide alternative porous structures as mesh, netting, or maze, with openings channels, or passageways.  One of skill would have been motivated to do so, in order to optimize and select structures, configurations, and dimensions of the porous structure of the implant prior to the implantation surgery to best suit the patient; and to provide alternative dimensions of the porous structure of the ingrowth means, as the channels or passageways of the ingrowth means are provided in any size or shape, or in any combinations of sizes or shapes, to optimize tissue ingrowth into the device as desired into the ingrowth means as the porous structure for strong attachment between implant, abdominal wall, and body duct wall. 	As to claim 4, Axelsson teaches wherein the porous structure is integral with the rest of the exterior section (where the second end of the exterior section 33a connected to the first end of the interior section 33b Fig. 7-8). 
 	As to claim 5, Axelsson teaches wherein the exterior section is ring-shaped (Fig. 6-7 [0066],ll.7).
	As to claim 6, Axelsson teaches that the implant further comprises an anchoring flange 36/37 extending radially outwardly from the interior section 33b (Fig. 6-8; [0067],ll.2-5), wherein the anchoring flange is formed from a mesh ([0027],ll.2-4).
	As to claims 7, 11, and 26 Axelsson teaches that the porous structure is completely permeable and has no dead ends (as laser cut hexagonal openings 42 Fig.6-8, [0068],ll.1-5), and/or each passage entering the porous structure also has an exit (where the porous structure, openings 42, can be replaced with netting, mesh, or maze with openings, channels, and/or passageways [0027],ll.2-4, thus necessarily providing exit openings on the interior side thereof, in order to allow ingrowth of tissue wherever it is required for strong attachment between the implant, abdominal wall and body duct wall [0027],ll.4-7). 	Axelsson does not specifically teach wherein: 	(as per claim 7) the porous structure has a thickness of at least 0.5 mm;
 	(as per claim 11) the ingrowth means has a three-dimensional porous structure that has a thickness of at least 0.5 mm; 	(as per claim 26) the porous structure extends within 1, 2, or 3 mm of the exterior end of the exterior section. 	However, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the recited dimensions of the porous structure, and one of skill would have been motivated to do so, in order to provide dimensions of the porous structure of the implant are optimized and selected prior to the implantation surgery to best suit the patient; and in order to provide dimensions of the porous structure of the ingrowth means, as the channels or passageways of the ingrowth means, in any size or shape, or in any combinations of sizes or shapes, to optimize tissue ingrowth of tissue into the device as desired; and since such dimensions are known in the art and since optimizing dimensions depending on their intended use is within the skill of those skilled in the art; and where the device of Axelsson has the same purpose, function, and structure, in the same field of endeavor, as claimed.  MPEP 2144.05(IV)(A).

	As to claim 9, Axelsson teaches wherein the porous structure is made from titanium [0025],ll.3, [0075],ll.3-6].
	As to claim 12, Axelsson teaches wherein the ingrowth means is in the form of a three-dimensional porous structure, wherein at least 80%, at least 85%, at least 90%, at least 95%, or at least 97% of the openings into the porous structure have a corresponding exit (where laser cut hexagonal openings 42 through the ingrowth means as a 3D porous structure Fig.6-8, [0068],ll.1-5, as further presented above).

	As to claims 13 and 18, Axelsson teaches wherein the cross-sections of any members and/or openings forming the three-dimensional porous structure are hexagonal (as laser cut hexagonal openings 42 Fig.6-8, [0068],ll.1-5).

	As to claim 17, Axelsson teaches wherein the interconnecting members form a regular, repeating pattern throughout the porous structure exit [laser cut hexagonal openings 42 through the ingrowth means as a 3D porous structure Fig.6-8, [0068],ll.1-5, as further presented above].

	As to new claim 23, Axelsson teaches wherein pores of the porous structure extend in multiple directions with respect to the surface of the inner circumference (where hexagonal openings 42 forming part of porous structure can alternatively be provided as netting, mesh or maze, with openings, channels, and/or passageways and provided around the inner circumference of the exterior section 33a, thus necessarily extending in multiple directions with respect to the inner circumference Fig.7-8; [0066]-[0068];[0027],ll.2-4).

	As to new claim 24, Axelsson teaches wherein there is no gap between the porous structure (as including openings 42 Fig.6-8 and forming ingrowth means 35 [0068],ll.1-5 at an inner circumference thereof [0066],ll.9-10 thereof 33a Fig. 7-8) and the rest of the exterior section 33a (where the second end of the exterior section 33a connected to the interior section 33b Fig. 7-8).
	As to new claim 25, Axelsson teaches wherein the porous structure (as including openings 42 Fig.6-8 and forming ingrowth means 35 [0068],ll.1-5 at an inner circumference thereof [0066],ll.9-10 thereof 33a Fig. 7-8) is connected to the rest of the exterior section 33a at least at first and second end regions thereof (where the first and second end regions of the exterior section 33a connected to the interior section 33b Fig. 7-8).
Conclusion
 	Applicant's amendments necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).   Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

  	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references provided on the attached PTO Form 892 are considered relevant to Applicants’ disclosure and are cited to show further the general state of the art.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to: GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri., 11 am to 6 pm (ET).   The direct fax number is (571) 270-4689.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/Primary Examiner, Art Unit 3781